Case 1:18-cv-01377-HYJ-PJG ECF No. 92, PageID.997 Filed 02/17/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN

 S&S INNOVATIONS CORP.,                             Case No. 18-cv-01377
 A Colorado Corporation,
                                                    Honorable Hala Y. Jarbou
        Plaintiff,
 v.                                                 Magistrate Phillip J. Green

 UUSI, LLC, d/b/a Nartron, a Michigan               PLAINTIFF’S RESPONSE IN
 Limited Liability Company, TATTLER                 OPPOSITION TO DEFENDANTS’
 HOME PRODUCTS, LLC, a Michigan                     MOTION FOR PROTECTIVE ORDER
 Limited Liability Company, and NORMAN
 RAUTIOLA, an individual.

        Defendants.


             PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’
                       MOTION FOR PROTECTIVE ORDER

       Defendants’ motion is equal parts moot and nonsensical. Yet, it is also consistent with

Defendants’ conduct throughout this case. Defendants, and their counsel, prefer to play by their

own rules, rather than the Federal Rules of Civil Procedure or otherwise. Defendants’ counsel

simply terminated the deposition because it was convenient for him. The deposition was already

delayed at his request, and then he took it upon himself to discontinue the deposition to attend to

another matter. No good cause could ever exist to support this kind of motion. Moreover, Mr.

Rautiola’s deposition was resumed, and concluded, later in the day.

                                  STATEMENT OF FACTS

       Mr. Rautiola’s February 16, 2021 deposition was scheduled pursuant to subpoena. Exhibit

A. The deposition was scheduled to start at 9:00 am. The subpoena was sent February 2, 2021.

Mr. Rautiola’s deposition was previously scheduled for January 27, 2021 and February 15, 2021.

       On February 12, 2021, Mr. Kenneth Morgan claimed to be unaware of Mr. Rautiola’s

deposition. He further claimed to be unavailable at 9:00 am because of another matter scheduled

                                                1
Case 1:18-cv-01377-HYJ-PJG ECF No. 92, PageID.998 Filed 02/17/21 Page 2 of 4




for that time. Exhibit B. Despite yet another delay introduced by Mr. Morgan, Plaintiff’s counsel

agreed to begin the deposition at 10:30 am. Again, this accommodation was made at the request

of Mr. Morgan.

       On February 15, 2021, Plaintiff’s counsel followed up with Mr. Morgan to determine when

he would actually be available for Mr. Rautiola’s deposition. Mr. Morgan would not confirm what

time he would be available, or it he and his client would appear at all. Id.

       On February 16, 2021, the morning of the deposition, Mr. Morgan again attempted to

change the timing and format of the deposition. At approximately 9:40 am, Mr. Morgan proposed

starting the deposition immediately. Exhibit C. Of course, this was impossible because the court

reporter would not be present until 10:30 am, at the request of Mr. Morgan. In response, Mr.

Morgan said that he and his client would appear for 30 minutes of the deposition secured by way

of subpoena, leave the deposition, and return (on his word) later in the day to resume Mr. Rautiola’s

deposition.

       Given the course of this case, the total unreliable nature of Mr. Morgan, and the absolute

need to move the case along, Plaintiff’s counsel said the deposition would not be arbitrarily

adjourned by Mr. Morgan until a time that later suited his needs. Delay and nonresponse has been

Defendants’ game plan this entire case. According to Mr. Morgan, his schedule carries more

weight than the subpoena issued to secure his client’s deposition.

       Mr. Rautiola’s deposition began at approximately 10:30 am. As fate would have it, Mr.

Morgan left the Zoom deposition, and his client, at 11:03 am. In an attempt to get out in front of

his own wrong doing, Mr. Morgan filed the pending Motion for Protective Order. Nevertheless,

the parties resumed Mr. Rautiola’s deposition after Mr. Morgan’s other affair resolved.




                                                 2
Case 1:18-cv-01377-HYJ-PJG ECF No. 92, PageID.999 Filed 02/17/21 Page 3 of 4




                                    LAW AND ARGUMENT

       Rule 26 of the Federal Rules of Civil Procedure permits courts to issue a protective order,

if justice requires and to protect individuals from "annoyance, embarrassment, oppression, or

undue burden or expense" Fed. R. Civ. P. 26(c). The burden of establishing good cause for

a protective order rests with the movant. General Dynamics Corp. v. Selb Mfg. Co., 481 F.2d

1204, 1212 (8th Cir. 1973). "To show good cause, a movant for a protective order must articulate

specific facts showing 'clearly defined and serious injury' resulting from the discovery sought and

cannot rely on mere conclusory statements." Nix v Sword, 11 F App’x 498, 500 (6th Cir, 2001),

quoting Avirgan v. Hull, 118 F.R.D. 252, 254 (D.D.C. 1987) (citations omitted).

       First, obviously, Defendants’ motion is moot. Mr. Rautiola’s deposition was conducted to

completion on February 16, 2021. However, Plaintiff reserves the right to file the appropriate

motion to resume Mr. Rautiola’s deposition in order to obtain answers to the numerous questions

that he simply refused to answer. Second, it is unclear what relief Defendants sought by filing the

motion. Defendants’ motion merely calls attention to the fact that their attorney was picking and

choosing when Plaintiff’s efforts to conduct discovery would accommodate his schedule. Third,

even if the Court entertained any sort of relief, Fed. R. Civ. P. 26 does not support such a finding.

Defendants failed to carry their burden of establishing “good cause”.

                                          CONCLUSION

       WHEREFORE, Plaintiff, S&S Innovations Corp., respectfully requests that Defendants’

Motion for Protective Order be denied. Defendants’ motion is legally and factually baseless. More

importantly, it is self-defeating. Defendants did nothing other than inform the Court of yet another

instance of their efforts to sabotage Plaintiff’s efforts to move this case forward.




                                                  3
Case 1:18-cv-01377-HYJ-PJG ECF No. 92, PageID.1000 Filed 02/17/21 Page 4 of 4




Dated: February 17, 2021           KUIPER KRAEMER PC
                                   Attorney for Plaintiff

                                   By: /s/ Nicholas V. Dondzila
                                           Nicholas V. Dondzila (P73937)

                                   BUSINESS ADDRESS AND TELEPHONE:
                                        180 Monroe Avenue, Suite 400
                                        Grand Rapids, MI 49503
                                        (T): (616) 454-3700
                                        dondzila@k2legal.com

Dated: February 17, 2021           OPPENHUIZEN LAW PLC
                                   Co-Counsel for Plaintiff

                                   By: /s/ David L. Oppenhuizen
                                           David L. Oppenhuizen (P70219)

                                   BUSINESS ADDRESS AND TELEPHONE:
                                        5960 Tahoe Drive SE, Suite 105
                                        Grand Rapids, MI 49546
                                        (T) (616) 242-9550
                                        david@oppenhuizen.com




                                      4
